Title: To Thomas Jefferson from David Austin, 21 March 1801
From: Austin, David
To: Jefferson, Thomas



Sir
Philadelphia March 21st: 1801—

Cast my eye upon a News paper of this morning, I observed the following remark: “We understand that the announcing of Mr. Wagner’s appointment, as private Secretary to the President is premature.”
The remark suggested an idea, that if the President contemplated such an appointment, it would, if obtained, afford an happy opportunity for a more explicit and convincing exposition of the subject of former communications.
I submit the matter to the consideration of the President; & as it is probable little may be known of the abilities of the applicant for the discharge of the duties of this office; he may be pardoned for suggesting that so far as a Liberal education; a tour through several parts of Europe, a general acquaintance with men & things, & a close attention to the affairs of our revolution may be plead as qualifications,  so far, the President might rely on the accuracy of the appointment should it be thought necessary or proper.
If the President should judge that the services of such an one would at all aid to lighten the burthen, or at all to accommodate the duties of his high Commission; it is sufficient, that notwithstanding subordinate & increasing engagements in this City, it be said, that those services are at the President’s command.
Should this place be filled, & there be found other vacancy near yr. Excellency, the Objects of this address might be equally well answered.—
After the communications on the subject of foreign affairs, your Excellency will have the goodness to excuse the seeming vanity of the expression; that the superintendancy of either of the departments is not deemed beyond the reach of my abilities; at the same time, it is of little moment what the appointment may be, so be, it brings me, in honor, into the Councils of yr. Excell’y—
There is a most interesting game soon to be played amongst the Nations; & I miss my guess; if all the wisdom than can be collected will not be needful to preserve our own barque in safety during the tremulous scene.
With sentiments of high esteem

David Austin“Geo: Tavern.”

